DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites the limitation "a photolithography process" in line 1.  The antecedent basis for this limitation in the claim is unclear.
Regarding claim 3, claim 3 recites the limitation "photolithography process" in line 1.  The antecedent basis for this limitation in the claim is unclear.
Regarding claim 4, claim 4 recites the limitation "a photolithography process" in line 1.  The antecedent basis for this limitation in the claim is unclear.
Regarding claim 5, claim 5 recites the limitation "a photolithography process" in line 1.  The antecedent basis for this limitation in the claim is unclear.
Regarding claims 6-8, claims 6-8 recite the limitation "a photolithography process" in line 1.  The antecedent basis for this limitation in the claims is unclear.
Regarding claim 9, the claim recites the limitations “a semiconductor substrate”, “a cell region”, 
“a peripheral region” in line 2, These limitations have unclear antecedent basis
	Claims 10-14 are rejected as dependent claims dependent on rejected claim 9.

Allowable Subject Matter
Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or make obvious all the limitations of the independent claim 1.
The closest prior art of record is Lugani et. al., U.S. Pat. Pub. 2020/0035498 (Figs 21-22), Yuan et. al., U.S. Pat. Pub. 2016/0293478 (Fig. 4), Kim et. al., U.S. Pat. Pub. 2012/0045901(Fig. 2B). These references disclose a similar mask, but fail to explicitly disclose the location and the use of the mask.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/Examiner, Art Unit 2817